Title: From Thomas Jefferson to Thomas Barclay, with Enclosure, 3 August 1787
From: Jefferson, Thomas
To: Barclay, Thomas




Dear Sir
Paris Aug. 3. 1787.

I am now to acknolege the receipt of your several favors of June 29. and July 6. on French’s affair, July 8. on the accounts of Virginia, July 12. with Ast’s bill, July 13. your account in the Marocco business, July 16. on La Vayse and Puchelberg’s affair and Geraud and Roland’s, July 27. and another without date on my private account. That of July 27. contained also an article of 3. muskets from Liege to be added to your account against the state of Virginia. Supposing you are now departed for America, I send this thither by Doctr. Gibbons.
I am of opinion that the affair of Geraud and Roland in Holland had better be committed to Mr. Dumas in Holland, as law suits must always be attended to by some person on the spot. For the same reason I think that of La Vayse and Puchelberg should be managed by the agent at Lorient, and Gruel’s by the agent at Nantes. I shall always be ready to assist the agents of Lorient and Nantes in any way in my power, but were the details to be left to me, they would languish necessarily on account of my distance from the place, and perhaps suffer too for want of verbal consultations with the lawyers entrusted with them. You are now with Congress and can take their orders on the subject. I shall therefore do nothing in these matters in reliance that you will put them into such channel as they direct, furnishing the necessary documents and explanations.
Your bill on me for 1200 livres on account of the U.S. I have accepted and shall pay, myself, the moment it is presented, Mr. Grand chusing not to add to his advances for the United states. The bill for 1800 livres in favor of Ast shall be paid the moment any remittances arrive. Of this I will give him notice. Your draught for 500. livres on the fund of Virginia, refused at first by Mr. Grand, was afterwards paid by him. That in my favor for 2370 livres on Mr. Grand as banker for the state of Virginia I accept as paiment of that sum, and credit it in your private account with me, as also the sum of 108₶-8 for the three muskets from Liege, omitted in the account you had sent me. For these sums amounting to 2478₶-8 be so good as to credit the state of Virginia. You will perceive that they are credited to you in the inclosed account, which I have made out from your several letters and my own memorandums. The balance is in your favor 724₶-7–6 which sum I will pay immediately into the hands of Mrs. Barclay.

With respect to French’s affair, being perfectly satisfied myself, I have not ceased nor shall cease endeavoring to satisfy others that your conduct has been that of an honest and honourable debtor, and theirs the counterpart of Shylock in the play. I inclose you a letter containing my testimony on your general conduct, which I have written to relieve a debt of justice pressing on my mind, well knowing at the same time you will not need it in America. Your conduct is too well known to Congress, your character to all the world, to need any testimonials.
The moment I close my dispatches for the packet, which will be the 7th. instant I shall with great pleasure go to pay my respects to Mrs. Barclay at St. Germains, to satisfy her on the subject of your transactions, and to assure her that my resources shall be hers, as long as I have any.—A multitude of letters to write prevent my entering into the feild of public news, further than to observe that it is extremely doubtful whether the a[ffairs] of Holland will or will not produce a war between France on one side and England and Prussia on the other.
I beg you to accept assurances of the sincere esteem & respect with which I have the honor to be Dear Sir your friend & servant,

Th: Jefferson



Enclosure
Thomas Barclay esq. in account with Thos. Jefferson. Dr.





₶


 1785.
 Oct. 31.To
 paid for discharge of blackservant from prison  24  0  0


Nov. 24.To
paid Mrs. Barclay (bill for china, tea, & brandy)1054  0  0


1786.
Aug. 2.To
 paid your bill in favor of Richard 750  0  0


1787.
Feb. 8.To
paid Mrs. Barclay by order on Mr. Grand1000  0  0


May. 27.To
cash at Bordeaux1002  0  0




 Balance to be paid to Mrs. Barclay 724  7  6





4554  7  6



 
Cr.



1784.
Nov. 19.By
China, tea & brandy bought for me1053  1  6


1785.
Aug. 20.By
 2. doz. bottles Madeira @ 30₶  60




 1½ doz. do. Frontignan @ 24₶  36




 1½ doz. do. Muscat @ 18.₶  27



By
 2. ₶ tea  16


1786.
By
 books from Spain. 127.9 Dollars 671 10




 Dalrymple’s travels  12




 Sims’ rates of merchandize   7  4



By
 30. ₶ of coffee from Lorient  90  0




By
 freight of china from Lorient to Rouen  67  4



By
 cash to Williamos  36



By
your draught on the state of Virginia in my favor2370



By
 3. muskets from Liege & transportation, for state of Virginia 108  8





4554  7  6



